Case 6:20-cv-00477-ADA Document 83-6 Filed 03/17/21 Page Lolo
yf

PATENT APPLICATION

 

In re application of Docket No: Q71917
Christoph OCHSNER

Appin. No.: 10/262,834 Group Art Unit: 2616
Confirmation No.: 4684 Examiner: Min Jung

Filed: October 3, 2002
For. NETWORK NODES

AMENDMENT UNDER 37 C.F.R. § 1.111

MAIL STOP AMENDMENT
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Sir:
In response to the Office Action dated October 3, 2006, please amend the above-

identified application as follows on the accompanying pages.

TABLE OF CONTENTS
AMENDMENTS TO THE CLAIMS 1... ccceccccsescessesseesessesssaeeseecseecseseeseseeseneceeseresneesneesneesaeserenans 2
\re
- 0477-Afa\ Document 83-6 Filed 03/17/21 Page 2 of 9

JAN 0 3 2007 Z

AMENDMENT UNDER 'S@7@x 1.111 Attorney Docket No.: Q71917
U.S. Patent Application No.: 10/262,864

 
 
   
 
  

» Case 6:20-

AMENDMENTS TO THE CLAIMS

This listing of claims will replace all prior versions and listings of claims in the

application:

LISTING OF CLAIMS:

1. (currently amended): A method Precess for transmission of data via a communication
network te-aterminal, the method comprising: wherein-the-precess
receiving, at the-data-are transmitted te-the-terminal-via a network node which ean-be

connected with two or more terminals, a data stream from the communication network, wherein

the data stream comprises useful data and protocol data; and

 

wherein removing, at the network node, a removes-the majority of the protocol data from
the received data stream;_and received onthe networkside by the network node for transmission
ef dataand-switches

switching the remaining data stream inthe-direction-oftheterminal to be transmitted one

of the terminals.

2. (currently amended): The method Preeess according to claim 1, wherein the removing
the majority of the protocol data comprises processing and removing protocol data of the
network-nede-processesthe communication protocols of layers | to 4 for the terminals connected

to the network node [[it]].
a » Case 6:20-cv-00477-ADA Document 83-6 Filed 03/17/21 Page 3 of 9

AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q71917
U.S. Patent Application No.: 10/262,864

3. (currently amended): The method Preeess according to claim 1, wherein the network
node en-the-netwerkside communicates with the communication network via a multiple access
protocol and that the network node enthe-terminal side communicates with the terminals via a

point-to-point protocol.

4. (currently amended): The method Preeess according to claim 1, wherein the network

 

ef-which a scope of the protocol data of the remaining stream is reduced by more than half in

comparison with the a scope of the protocol data of the received data stream.

5. (currently amended): A network Netwerk node with comprising:

a first interface for connecting the network node with two or more terminals; and-with

a second interface for connecting the network node with a communication network|[,]]
and

wherein-the-network-nede-has a control unit which is configured to remove designed-se
thatitremeves-the a majority of the protocol data from a data stream received onthe network
side from the communication network via the second interface, which the data stream eensists-of

comprising useful data and protocol data, and is-direeted towards-one-of the terminals-connected
a . Case 6:20-cv-00477-ADA Document 83-6 Filed 03/17/21 Page 4 of 9

AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q71917
U.S. Patent Application No.: 10/262,864
with the-firstinterface_and-switehes to switch the remaining data stream inthe-direetion-ofthis

terminal to be transmitted to a terminal of the terminals via the first interface.

6. (currently amended): The network Netwerk node according to claim 5, wherein the
control device is alse configured to process and remove the protocol data of designed-sethatit
precessesthe communication protocols of layers | to 4 for the terminals connected with the
network node and switehes to switch the remaining data stream reduced by the protocol data of

the communication protocols of the layers 1 to 4 aHecated+e-this-communication-protecol,asa
remaining-data-stream, to the terminal concerned _be transmitted the one of the terminals.

 

7. (currently amended): The network Netwerk node according to claim 5, wherein the

control device is also configured to transmit designed-sethatitiransmits the remaining data

stream to-this the terminal via bymeans-ef a point-to-point protocol.
© . Case 6:20-cv-00477-ADA Document 83-6 Filed 03/17/21 Page 5 of 9

AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q71917
U.S. Patent Application No.: 10/262,864

REMARKS

Reconsideration and allowance of the subject matter are respectfully requested. Claims
1-7 are all the claims pending in the application. Applicant respectfully submits that the pending

claims define patentable subject matter.

I. Rejections Under 35 U.S.C. § 112, first paragraph

Claims 1-7 are rejected under 35 U.S.C. § 112, first paragraph, as allegedly failing to
comply with the enablement requirement. In particular, the Examiner alleges that it is not clearly
taught if the “protocol data processing” is the same function as the “protocol data removal” and
that the term: “majority” is ambiguous as recited in the claims in | and 5. By this Amendment,
Applicant has amended claims 1-7 to improve clarity. Applicant respectfully submits that
“protocol data processing” is not the same function as the “protocol data removal.” Instead,
“protocol data processing” and “protocol data removal” are separate functions as described on
pages 6 and 7 of the Specification. Further, removing a majority of the protocol data is fully
described and enabled by the specification. Namely, the specification explains on pages 6-8 that
the protocol data of one or more layers is processed and removed (e.g., processing the lower
layers provides the greatest improvement in performance and savings). Lastly, Applicant
submits that additional explanation of these functions beyond the support in the Specification is
not required because these terms and implementation of the claimed invention would be well
understood by one of ordinary skill in the art. Accordingly, the Examiner is requested to

remove the rejection.
Case 6:20-cv-00477-ADA Document 83-6 Filed 03/17/21 Page 6 of 9

AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q71917
U.S. Patent Application No.: 10/262,864

II. Rejections Under 35 U.S.C. § 112, second paragraph
Claims 1-7 are rejected under 35 U.S.C. § 112, second paragraph, as allegedly being
indefinite. By this Amendment, Applicant has amended claims 1-7 to improve clarity.

Accordingly, the Examiner is requested to remove the objection.

Il. Prior Art Rejections

Claims 1 and 5 are rejected under 35 U.S.C. § 102(e) as being anticipated by Huitema et
al. (U.S. Pub. 2002/0073215; hereinafter “Huitema”). Claims 2-4, 6 and 7 are rejected under 35
U.S.C. § 103(a) as being unpatentable over Huitema and Jonsson et al. (U.S. Pub. 2002/0146000;
hereinafter “Jonsson”). Applicant respectfully submits that the claimed invention would not
have been anticipated by Huitema or rendered obvious in view of the combination of Huitema
and Jonsson.

Amended independent claim | recites “[a] method for transmission of data via a
communication network to a terminal.” Amended independent claim recites:

receiving, at a network node connected with two or more terminals, a data
stream from the communication network, wherein the data stream comprises
useful data and protocol data;

removing, at the network node, a majority of the protocol data from the
received data stream; and

switching the remaining data stream to be transmitted one of the terminals.
With regard to claim 1, the Examiner cites paragraphs 0023-0025 of Huitema as allegedly

disclosing all of the features of the claimed method. However, Applicant respectfully submits
Case 6:20-cv-00477-ADA Document 83-6 Filed 03/17/21 Page 7 of 9

AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q71917
U.S. Patent Application No.: 10/262,864
that paragraphs 0023-0025 of Huitema do not teach or suggest that “removing, at the network
node, a majority of the protocol data from the received data stream; and switching the remaining
data stream to be transmitted one of the terminals” as recited in claim 1. Instead, Huitema
merely discloses a filter 410 which strips away the IPv4 header information and all other data
relating to the IPv4 packet such that the remaining IPv6 data packet is delivered to the respective
IPv6 devices. (See paragraph 0025 of Huitema). This is quite different from the claimed
invention in which the network node removes a majority of the protocol data from the received
data stream and switches the remaining data stream to be transmitted the terminal. This
switching function with the previously performed operation of removing the majority of the
protocol data (described in specification at pages 7 and 8) is not disclosed in Huitema and has a
important advantage to reduce the scope of the protocol data by more than 50%. This feature
speeds up the switching procedure, something which cannot be obtained by applying a filter as
disclosed in Huitema since the filter 410 has to determine for each packet received whether an
IPv6 packet is encapsulated within the IPv4 packet.

Similarly, Jonsson does not teach or suggest these features of the claimed invention
which are missing from Huitema.

Accordingly, Applicant respectfully submits that claim 1, as well as dependent claims 2-
4, should be allowable because the cited references, alone or in combination, do not teach or
suggest all of the features of the claims, and one of ordinary skill in the art would not have been

motivated to combine and modify the cited references to produce the claimed invention.
Case 6:20-cv-00477-ADA Document 83-6 Filed 03/17/21 Page 8 of 9

AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q71917
U.S. Patent Application No.: 10/262,864
Independent claim 5 recites features analogous to those discussed above with regard to

claim 1. In particular, claim 5 recites:

a control unit which is configured to remove a majority of protocol data
from a data stream received from the communication network via the second
interface, the data stream comprising useful data and protocol data, and to switch
the remaining data stream to be transmitted to a terminal of the terminals via the

first interface.
Accordingly, Applicant respectfully submits that claim 5 is patentable at least for the
reasons mentioned for claim 1. Further, dependent claims 6 and 7 are patentable at least by

virtue of their dependency on claim 5.

IV. Conclusion

In view of the above, reconsideration and allowance of this application are now believed
to be in order, and such actions are hereby solicited. If any points remain in issue which the
Examiner feels may be best resolved through a personal or telephone interview, the Examiner is

kindly requested to contact the undersigned at the telephone number listed below.
Case 6:20-cv-00477-ADA Document 83-6 Filed 03/17/21 Page 9 of 9

AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q71917
U.S. Patent Application No.: 10/262,864

The USPTO is directed and authorized to charge all required fees, except for the Issue
Fee and the Publication Fee, to Deposit Account No. 19-4880. Please also credit any

overpayments to said Deposit Account.

 

Respectfully submitted,
a2 2c 2—
C presverHen Uvpe WAS 7
SUGHRUE MION, PLLC Anthony T. Whittington
Telephone: (202) 293-7060 — Registration No. 54,871
Facsimile: (202) 293-7860
WASHINGTON OFFICE
23373

CUSTOMER NUMBER

Date: January 3, 2007
